Title: From George Washington to Thomas Jefferson, 25 December 1791
From: Washington, George
To: Jefferson, Thomas



[Philadelphia] 25th Decr 1791

The P—— returns Mr Muters letter, and gives Mr J—— an opportunity of reading one from Judge Innes, on the same subject.

The latter, commences his operations from the point, to which we have not yet been able to get; namely—established Posts in the Indian Country—the primary object of the Campaign, after the accomplishment of which, every thing else would be easy.
